DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 12 and 14 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the prior art does not disclose a bicycle drive unit, comprising;
a housing, a crankshaft, and a propulsion assist motor, and the propulsion assist motor includes a rotor  arranged to rotate about a rotational axis extending in a direction intersecting a direction in which the crankshaft extends, the rotational axis of the rotor and the rotational axis of the crankshaft lying in the same plane.  Claims 2 – 12, 14 – 21, and 23 – 29 depend from claim 1.

Regarding independent claim 22, the prior art does not disclose a bicycle drive unit, comprising:
a housing, a crankshaft, a propulsion assist motor, an output part, a decelerator, a first gear including a first rotational axis, and the second gear including a second rotational axis, singly or in combination with the other limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Felicia L. Brittman/           Examiner, Art Unit 3611                                         

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611